In an action to compel defendants to issue to plaintiff certain shares of stock allegedly purchased from Dorothy Tolins, the defendant bank interpleaded Dorothy Tolins and Stanley H. Whyte. The latter in his answer and counterclaim sought the same relief as did plaintiff with respect to the same shares of stock on the basis of a previous assignment from Dorothy Tolins. The interpleaded defendant Whyte appeals from an order of the Supreme Court, Nassau County, entered February 18, 1960, denying his motion, made more than three years after joinder of issue, to dismiss the complaint for failure to prosecute, pursuant to section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice. Order affirmed, without costs. No opinion. Beldock, Acting P. J., Christ, Pette and Brennan, JJ., concur.